DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 17/014,388 last filed on September 20th, 2020.
Claims 1-20 are pending and have been examined, directed to streaming application upgrading method, master node, and stream computing system.

Information Disclosure Statement
The information disclosure statements submitted on Sept. 08th, 2020 and Dec. 10th, 2020 are both in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0136176 A1 to Branson et al. (“Branson”).

As to claim 1, Branson discloses a method for upgrading an initial logical model of a streaming application deployed on a stream computing system and implemented by a master node of the stream computing system, wherein the method comprises: 
obtaining an updated logical model of the streaming application when the streaming application is updated, wherein the stream computing system comprises the master node and at least one worker node, wherein a plurality of process elements (PEs) are distributed on one or more worker nodes of the at least one worker node and are each configured to process data of the streaming application, and wherein the initial logical model denotes the PEs processing the data and a direction of a data stream between the PEs (¶¶ 50-55 - The overall system has a manager and a plurality of working nodes that can each contain one or more processing elements (PEs).  There is also model data stored within databases, and that can get updated from the various PEs working within the various compute nodes, whenever one finishes and outputs the output data from that particular PE.  And the initial model data dictates the execution path of the working nodes, unless a performance threshold is reached and that would lead to an update that may cause a change in the execution path); 
determining, by the master node, a to-be-adjusted data stream by comparing the initial logical model with the updated logical model (¶¶ 50-55 - When new information (output from a PE) gets updated back in the model data, the manager can make an evaluation/determination that something needs to be changed and can adjust the execution path afterwards); 
generating an upgrading instruction according to the to-be-adjusted data stream (¶¶ 43 and 50-55 - A tuple management system (TMS) within a manager can then generate new instructions for the next computing node/PE to fix, send to an alternative path or discard path); and 
delivering the upgrading instruction to a first worker node of the at least one worker node (¶¶ 43 and 50-55 - Following the above generating step, that new instruction would be sent to the next working computing node that has at least one PE to carry out the task), 
wherein a PE related to the to-be-adjusted data stream is located at the first worker node (Figs. 5 and 6 – Following the above steps, every compute node has one or more PEs, so there would be a PE at whichever working compute node is getting the adjustment/upgrade instruction), and 
wherein the upgrading instruction instructs the first worker node to adjust a direction of a data stream between PEs distributed on the first worker node (¶¶ 50-55 – the instruction may be to redirect to an alternative path or discard path, away from the main execution path).

As to claim 2, Branson further discloses the method of claim 1, wherein the PEs denoted by the initial logical model are the same as PEs denoted by the updated logical model (¶¶ 5 and 45-46 - The initial model would include the overall execution path that contains the same working computing nodes with the same PEs being instructed to carry the execution of the task, with just updated information).

As to claim 3, Branson further discloses the method of claim 1, further comprising: 
comparing the initial logical model with the updated logical model to determine a to-be-adjusted PE, wherein the PEs denoted by the initial logical model are different from PEs denoted by the updated logical model (¶¶ 49-55 - Following claim 1, there are possible scenarios wherein the decision is to select an alternative path or discard path, such that different compute nodes and therefore different PEs are selected); 
generating a first upgrading instruction according to the to-be-adjusted data stream (¶ 49 - Following the above interpretation, the new instruction(s) would be to direct the data to a new pathway); 
generating a second upgrading instruction according to the to-be-adjusted PE (¶ 49 - Following the above interpretations, there can be multiple directions directed to one or more PEs for different scenarios); 
delivering the first upgrading instruction to the first worker node, wherein the first upgrading instruction instructs the first worker node to adjust the direction of the data stream between the PEs distributed on the first worker node (¶¶ 49-55 - Following the above interpretations, the first (next) compute node in the execution pathway may be directed to send the data to an alternative or discard pathway); and 
delivering the second upgrading instruction to a second worker node at which the to-be-adjusted PE is located, wherein the second upgrading instruction instructs the second worker node to adjust a quantity of PEs distributed on the second worker node (¶¶ 18 and 40 – PEs can be inserted within a compute node).

As to claim 6, Branson further discloses the method of claim 3, wherein the to-be-adjusted PE comprises a to-be-added PE, wherein the method further comprises selecting the second worker node according to a load status of each worker node in the stream computing system, and wherein the second upgrading instruction instructs the second worker node to create the to-be-added PE (¶¶ 18 and 40 - Following claims 1 and 3, once again, whichever compute node was selected or determined to add in the one or more PEs, would get the added PEs).

As to claim 7, Branson further discloses the method of claim 3, wherein the to-be-adjusted PE comprises a to-be-deleted PE, wherein the to-be-deleted PE is located at the second worker node, and wherein the second upgrading instruction instructs the second worker node to delete the to-be-deleted PE (¶¶ 18 and 40 – Following claims 1 and 3, a determination can also be made to remove one or more PEs).

As to claim 8, Branson further discloses the method of claim 1, further comprising: 
configuring the PEs according to the initial logical model of the streaming application (¶¶ 5 and 45 - The PEs within any compute node would be processing the data/application, given the provided tuple information and according the current model data, unless there’s more updated information); and 
processing, by the PEs, the data of the streaming application (¶¶ 5 and 45 - Again, the PEs are processing whatever the data/application is, given the provided tuple information).

As to claim 10, see the similar corresponding rejection of claim 1. 

As to claim 11, see the similar corresponding rejection of claim 2.
 
As to claim 12, see the similar corresponding rejection of claim 3.
 
As to claim 15, see the similar corresponding rejection of claim 7.
 
As to claim 16, see the similar corresponding rejection of claim 6.
 
As to claim 17, see the similar corresponding rejection of claim 1. 

As to claim 18, see the similar corresponding rejection of claim 2.

As to claim 19, see the similar corresponding rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0136176 A1 to Branson in view of U.S. Patent Publication No. 2015/0134626 A1 to Theimer et al. (“Theimer”).

As to claim 4, Branson in view of Theimer further discloses the method of claim 1, further comprising: 
determining, according to a dependency relationship between an input stream and an output stream of the PE related to the to-be-adjusted data stream, a target PE to perform data recovery and a checkpoint for the target PE performing data recovery (While Branson does not expressly disclose of checkpoints and recovering using them, Branson does allude this concept as Branson describes how a PE can correct a poisoned tuple, using the latest model data, which means that the previous model version would be considered an earlier checkpoint.
To supplement Branson’s teachings, Theimer more expressly discloses of a similar system that can deal more specifically with recovering worker nodes amongst different workflows (e.g., Theimer: ¶¶ 46-49); 
delivering a data recovery instruction to a worker node at which the target PE is located, wherein the data recovery instruction instructs the target PE to recover data according to the checkpoint (Once again, Theimer more expressly discloses of a checkpoint based recovery policy, such that the particular node or PE can start the recovery process (e.g., Theimer: ¶¶ 47 and 49).  This is aligned and similar to Branson’s example about possibly correcting a poisoned tuple); and 
triggering the target PE to input the data that has been recovered to a downstream PE of the target PE for processing after determining that the first worker node has completed adjustment of the direction of the data stream between the PEs distributed on the first worker node (Based upon Theimer’s combined and incorporated teachings within Branson’s overall system, in a resulting combined system, the manager/system may use the recovered data from an earlier checkpoint (from Theimer’s teachings ¶ 48) in a possible branching execution pathway that’s further downstream, and in term that can update the overall model data and be treated as recovered, e.g., Branson: ¶¶ 45, 49, and 52-55).
Based upon Theimer’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate the checkpoint and recovery system, as it would allow for a resulting combined system to adapt to more variables with each change or update and with possibly more branching pathways.  One of ordinary skill in the art would also be motivated to combine as this can save on resources (e.g., time and processing) if recovery is possible and available.

As to claim 5, Branson in view of Theimer further discloses the method of claim 4, wherein the to-be-adjusted data stream comprises a to-be-updated data stream and a to-be-deleted data stream, and wherein the method comprises: 
determining, according to status data of a PE related to the to-be-updated data stream and the to-be-deleted data stream, the checkpoint for performing data recovery (Following claims 1 and 4, Theimer’s incorporated teachings allows for checking on the one or more checkpoints, possibly to recover from, before a branching in different execution pathways, e.g., Theimer: ¶¶ 46-49); and 
determining, according to a dependency relationship between an input stream and an output stream of the PE related to the to-be-updated data stream and the to-be-deleted data stream, the target PE to perform data recovery, wherein status data of each PE is backed up by the PE when triggered by an output event and indicates a status in which the PE processes data (Once again, Theimer’s incorporated teachings would allow for each of the PEs from Branson’s system to determine the target or particular PEs to perform data recovery before a critical checkpoint or before a branch in the execution pathways, e.g., Theimer: ¶¶ 46-49).
See the previously stated reasons for combining Theimer’s teachings within Branson’s overall system and teachings.

As to claim 9, Branson in view of Theimer further discloses the method of claim 1, wherein the initial logical model is denoted using a directed acyclic graph (DAG) (While Branson does not expressly disclose of the graphs using the DAG terminology, Branson’s operator graph like in Figs. 5 and/or 6 appear to operate in a similar fashion.
Additionally, Theimer once again supports Branson’s teachings as Theimer more expressly discloses of using DAGs (e.g., Theimer: ¶¶ 63, 114, and 121).

As to claim 13, see the similar corresponding rejection of claim 4. 

As to claim 14, see the similar corresponding rejection of claim 5. 

As to claim 20, see the similar corresponding rejection of claim 4.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455     

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455